In 1937 the appellant was granted a license to sell intoxicating liquor at his place of business known as the Cass Bar in Detroit, renewed annually thereafter until 1946 at which time he was cited before the commission for violation of the liquor control act. It was charged that he was not the sole owner but that he had a partner, although he had represented himself as sole owner in obtaining the subsequent license renewals. At the hearing before the entire commission, plaintiff's license was revoked. On appeal in the nature of certiorari, on March 31, 1947, the order of revocation was affirmed by the circuit court for the county of Wayne. From such order of affirmance, the plaintiff appeals.
Plaintiff admits that one Zigmunt Redko was a silent partner in his business of selling liquor and that the reason why the license renewals were obtained in the sole name of the appellant was because Redko was not a citizen of this State, wherefore Redko could not join in having a license from the defendant commission. The appellant admits having obtained renewals of the license without disclosing the fact that Redko was a co-owner. He admitted *Page 543 
transferring a half interest in the business to Redko without the consent of the commission, and to obtaining license renewals in his own name for the use and benefit of said co-owner. Aside from the admissions of appellant, Redko readily admitted that he was a co-owner, that he had been a silent partner in the business since 1938 without being included as a licensee because he was not a citizen. Both the appellant and Redko in filing partnership income tax returns for 1945 showed appellant's share of the income $6,050.58 and Redko's share $6,050.58, and their individual income tax returns likewise disclosed receipt of income from such partnership.
Appellant's claim of sole ownership was a false statement made for the purpose of inducing the commission to grant renewals, and a violation of Act No. 8, § 45, Pub. Acts 1933 (Ex. Sess.) (Comp. Laws Supp. 1940, § 9209-60, Stat. Ann. § 18.1016). See, also, Michigan Administrative Code (1944), § 29, at p. 435, and § 23, at p. 437. The commission had the right and the power to revoke appellant's license for such violation. Act No. 8, § 20, Pub. Acts 1933 (Ex. Sess.), as last amended by Act No. 133, Pub. Acts 1945 (Comp. Laws Supp. 1945, § 9209-35, Stat. Ann. 1946 Cum. Supp. § 18.991). There was no abuse of discretion in invoking the penalty and there was ample relevant and competent evidence to justify the revocation. The case comes within the decisions of this Court in Case v. Liquor Control Commission, 314 Mich. 632;  Prujansky v. Liquor Control Commission, 315 Mich. 193;Fox v. Liquor Control Commission, ante, 347, decided December 3, 1947.
Affirmed, with costs to appellee.
BUSHNELL, C.J., and SHARPE, REID, NORTH, DETHMERS, BUTZEL, and CARR, JJ., concurred. *Page 544